Exhibit 10.3

May 3, 2007

Personal & Confidential

Mr. Stephen Haggerty

(Via E-Mail)

Dear Steve:

On behalf of Hyatt Corporation, I am pleased to offer you the position of
Executive Vice President—Real Estate and Development, Global Hyatt Corporation,
subject to your review and agreement with the terms set forth in this offer.

 

Position:

Executive Vice President—Real Estate and Development Global Hyatt Corporation

 

Reports To:

President and CEO, Global Hyatt Corporation

 

Start Date:

To be determined, but no later than June 8, 2007

 

Salary:

$525,000 on an annualized basis. Your next merit increase review will occur in
March 2008.

 

Bonus:

The 2007 bonus amount will be prorated for a partial year. The minimum
guaranteed bonus amount for 2007 will be the prorated amount relating to an
annual bonus of 50% of Salary. The bonus level for 2008 and beyond will not be
guaranteed and will be based on the bonus plan applicable to this position. The
2007 bonus potential associated with this position is 50% (target) and up to 65%
(for superior financial and personal performance) of Salary and is calculated
based on achievement of budgeted Company EBITDA (30%); achievement of function-
or business line-specific performance (30%) and personal goals (40%). Based on a
review underway at this time, it is expected that the target bonus for this
position will increase from 50% of Salary to something in the range of 60%—70%
of Salary. The potential bonus will likely include a range that would be 30
points above and below the target based on performance. Therefore, for example,
if the target bonus were 65% of Salary, the minimum would be 35% and the maximum
would be 95% of Salary.

 

Equity Participation:

An initial grant of Stock Appreciation Rights (“SAR”) underlying which



--------------------------------------------------------------------------------

there is 100,000 shares of common stock of Global Hyatt Corporation. The SARs
are subject to four-year ratable vesting and other terms and conditions
reflected in the Global Hyatt Corporation Long-Term Incentive Plan (“LTIP”) and
the applicable Award Agreement. Common stock of Global Hyatt Corporation shall
be subject to the terms and conditions, including transfer restrictions, set
forth in the stockholders’ agreement applicable to LTIP participants. The Base
Value for such SAR grant will be determined by a third party valuation. It is
expected that there will be annual grants of SARs for this position in amounts
that would be determined based on performance and the annual grants are expected
to be in amounts reflecting value (as determined using Black-Scholes or similar
method as determined with reference to the accounting for such awards) that
would be 1.0x Salary or higher.

 

Benefits:

As an associate of Hyatt, you will receive the following benefits, subject to
participant eligibility on the first day of the month after 90 days of
employment:

 

  •  

Medical and Dental insurance Hyatt will reimburse you for COBRA coverage during
the waiting period, if needed

 

  •  

Life Insurance

 

  •  

401(k) and Retirement Savings Plan

 

  •  

Disability coverage

 

  •  

Vacation benefit—you will be entitled to three (3) weeks of vacation

You will immediately be eligible for:

 

  •  

Automobile allowance of $800 per month

 

  •  

Monthly parking in Chicago, if needed

 

  •  

Executive Dining Room privileges

Details relating to your benefit package will be provided under separate cover.

 

Deferred Savings Plan:

You will also be eligible to participate in our Key Management Deferred Savings
Plan the first of the month following 90 days. This plan allows you to defer up
to $50,000, plus all or a portion of your annual bonus, on an annual pre-tax
basis. After one full calendar year of service, this plan matches your
contributions dollar for dollar on the first $12,000 provided that you are an
active employee on December 31 of each year. Specific details of the Key
Management Deferred Savings Plan will be made available to you upon your
eligibility date.

 

2



--------------------------------------------------------------------------------

Relocation:

Reasonable relocation costs will be paid by Global Hyatt Corporation upon
receipt of invoices relating to relocation expenses. Global Hyatt Corporation
agrees to reimburse you for the period between your acceptance of this offer and
July 15, 2007 for rent for your current home in England as well as school
tuition and related costs that are currently being paid by your employer to the
extent not otherwise covered by your current employer. Your current estimate is
that these amounts would likely be in the range of £10,000 - £15,000 per month.

 

Signing Bonus:

A signing bonus of $225,000 will be paid within 15 days of the start date. This
is provided to offset other costs of relocation in addition to the reimbursement
of direct relocation costs and selected foregone long-term incentive amounts.

 

Termination:

If your employment is terminated without Cause between the date on which you
begin your employment with Global Hyatt Corporation and the fourth anniversary
of that date and you execute a general release of claims in a form reasonably
satisfactory of Global Hyatt Corporation, you will be entitled to two years of
base salary and certain medical benefits (subject to mitigation in the event
that the Employee secures medical benefits following Employee’s separation from
Global Hyatt Corporation). If the termination without Cause occurs after the
fourth anniversary of the inception of your employment with Global Hyatt
Corporation, then you will be entitled to one year of base salary and the other
benefits noted. Following such one-year period, Employee will be entitled to
enroll in COBRA accordance with applicable law. “Cause” shall mean (a) your
engagement in gross negligence or willful misconduct in the performance of your
material duties or material responsibilities; (b) your material breach of any
agreement relating to your employment that remains uncured for 14 days; or
(c) your conviction of, or entering a plea of nolo contendere to, a felony.

 

Other:

As a condition to your employment with Global Hyatt Corporation, you will be
asked to execute agreements relating to Confidentiality, Intellectual Property,
Non-Solicitation and Non-Disparagement; T&E Policy; Internet Use Policy and
background check. Completion of the Ethics Statement and Conflicts
Questionnaire, and other hiring forms.

 

Acceptance:

As required by law, you will need to provide proof of identity and work
authorization. In addition, your offer is pending satisfactory reference checks
and background verification. Please sign and return the enclosed authorization
form. Failure to meet any of these contingencies will render you ineligible for
employment.

Although we hope that your employment with us is mutually satisfactory, please
note that your employment at Global Hyatt Corporation is “at will.” This means
that you may resign from

 

3



--------------------------------------------------------------------------------

Global Hyatt Corporation at any time with or without cause, and Global Hyatt
Corporation has the right to terminate this employment relationship with or
without Cause at any time. Neither this letter nor any other communication,
either written or oral, should be construed as a contact of employment for any
particular duration.

I am very excited about the prospect of you joining the team and I assure you
that the others with whom you have interacted here feel the same way. Please
feel free to call me at (312) 953-5554 with any questions.

Sincerely,

 

/s/ Mark S. Hoplamazian

 

Mark S. Hoplamazian

President and CEO

 

 

Acknowledged:  

/s/ Stephen Haggerty

  Stephen Haggerty  

 

Date:

  May 7, 2007

 

4